The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 109-126 and 128 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 requires that a spacer is situated between said outer receptacle and said inner collapsible blood container while claim 14 requires the spacer is integrated into at least one of said outer receptacle or said collapsible blood container.  It is noted that it is unclear how a spacer which is an integral part of on the receptacles can be situated between the said receptacles.  Thus the claims are rendered unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 109 and 116 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Levesque et al. (US 2016/0007588)

Regarding claim 109 Levesque et al. discloses an oxygen depletion device for depleting oxygen from blood comprising: (See Levesque Abstract and Figs. 3 and 8 wherein the device is for removing oxygen, i.e. deoxygenating, blood to be stored under anaerobic conditions, i.e. without oxygen.)

an outer receptacle  substantially impermeable to oxygen; ((See Levesque Figs. 3,8, and 11 and [0059] and [0123] wherein an outer receptacle 103 is substantially impermeable to oxygen.)

an inner collapsible blood container comprising one or more chambers that are permeable to oxygen; (See Levesque Figs. 3,8, and 11 and [0059] and [0123] and wherein an inner collapsible container 107, is a polymeric container to hold fluids,  and has a chamber to hold blood and is permeable to oxygen.) Said container formed from matierials comprising polyolefins. (See Levesque [0126])

a spacer situated between said outer receptacle and said inner collapsible blood container;  (See Levesque Figs. 3,8, and 11 and [0059] and [0123] wherein a spacer, i.e. 110 and/or 113 is situated between the outer receptacle and inner collapsible blood container) and

an oxygen sorbent situated between said outer receptacle and said inner collapsible blood container (See Levesque Figs. 3,8, and 11 and [0059] and [0123] wherein an oxygen sorbent 106 is placed within said outer receptacle and between it and said inner collapsible blood container.)



Regarding claim 116 Levesque et al. discloses all the claim limitations as set forth above as well as the device wherein the spacer is not part of a sachet and does not enclose said oxygen sorbent and is thus a non-sachet spacer.  (See   (See Levesque Figs. 3,8, and 11 and [0059] and [0123] wherein a spacers, i.e. 110 and/or 113 are not sachets and do not enclose oxygen sorbent 106.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 109- 115, 117, 120, 122-126, and 128 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bitensky et al. (US 6,162,396)  as applied to claims above, and further in view of Levesque et al. (US 2016/0007588).

Regarding claim 109-113 Bitensky et al. discloses an oxygen depletion device for depleting oxygen from blood comprising: (See Bitensky Abstract and Col 1 Lines 10-30 wherein the device is for removing oxygen, i.e. deoxygenating, blood to be stored under anaerobic conditions, i.e. without oxygen.)

an outer receptacle  substantially impermeable to oxygen; (See Bitensky Figs. 1-3 and Col. 2 Lines 43-60 and Col. 6 Lines 55-65 wherein an outer receptacle 100 is substantially impermeable to oxygen.)
an inner collapsible blood container comprising one or more chambers that are permeable to oxygen; (See Bitensky Figs. 1-3 and Col. 7 Lines 7-41 wherein an inner collapsible container 200 , i.e.. it is a polymeric container to hold fluids,  and has a chamber to hold blood and is permeable to oxygen.)

a spacer situated between said outer receptacle and said inner collapsible blood container;  (See Bitensky Figs. 2-3  and Col. 8 Lines 40-67 wherein plastic material, i.e. CLX Plastic, which encapsulates an oxygen scrubber material is situated between the outer receptacle and inner collapsible blood container) and



Bitensky et al. discloses the inner collapsible blood container comprising one or more chambers and formed from various materials but does not specifically disclose said materials including multiple layers including layers which are formed from polysulfone and polyester.

Levesque et al. discloses a blood storage device comprising an outer later and an inner blood container formed from multiple layers of oxygen permeable materials including polysulfone and polyester. (See Levesque Abstract and [0124]-[0128])

It would have been obvious to one of ordinary skill in the art at the time of invention to form the oxygen permeable inner collapsible blood container of Bitensky from membrane materials such as those described by Levesque including layers of polysulfone and polyester because such materials are known in the art to form blood containers which allow the flow of oxygen so that blood may be effectively deoxygenated and one would have a reasonable expectation of success in so doing.


Regarding claim 114 Bitensky et al. discloses all the claim limitations as set forth above as well as the device wherein said spacer is integrated into at least one of said outer receptacle or collapsible blood container. (See Bitensky Figs. 1-3 Col. 8 Lines 13-19 wherein the spacer, i.e. plastic containing the oxygen scrubber 400, may be integrated into the inner blood container.)
Additionally as instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to connect the spacer and one of the containers of Bitensky, since such modification would have involved making elements integral.  Making elements integral is generally recognized as being within the level of ordinary skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). 

Regarding claim 115 Bitensky discloses all the claim limitations as set forth above but does not specifically disclose the oxygen sorbent further comprising a carbon dioxide sorbent.



It would have been obvious to one of ordinary skill in the art at the time of filling to combine an oxygen and carbon dioxide sorbents as described by Levesque et al. in the device of Bitensky because such a combination of gas sorbents removes more undesirable gas for optimal blood storage as would be desirable in the device of Bitensky and one would have a reasonable expectation of success in so doing. 
Additionally since the prior art of Levesque recognizes the equivalency of oxygen sorbents and combined oxygen and carbon dioxide sorbents in the field of blood storage it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the oxygen sorbent of Bitensky with the oxygen and carbon dioxide sorbents of Levesque as it is merely the selection of functionally equivalent gas sorbents recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.


Regarding claim 117 Bitensky et al. discloses all the claim limitations as set forth above as well as the device wherein surface area of the inner blood compatible container is known to be adjusted to increase oxygen removal rate.(See Bitensky Col. 7 Lines 14-20) but does not specifically disclose the inner blood compatible container having  a surface area to volume ratio of at least 4.48 centimeters /milliliter (cm2/ml) when filled with blood for depletion and enclosed within said outer receptacle.

Furthermore Biensky et al. notes that it is known to change the shape of an inner blood container by increasing surface area, and thus surface area to volume ratio, in order to increase oxygen removal rate.  As such one of ordinary skill in the art at the time of filing would have been motivated to change the shape to increase the surface area to maximize oxygen removal rate and because such a modification requires a mere the change in configuration of shape of a device which is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 120 Bitensky et al. discloses all the claim limitations as set forth above as well as the device wherein said oxygen depletion device further comprises a headspace defined by said inner collapsible blood container and said outer receptacle, wherein said oxygen sorbent is disposed (See Bitensky Figs. 1-3 wherein the oxygen sorbent 400 is placed between the inner container 200 and an outer container 100 at a top thereof and as such there is a headspace between the two containers and said sorbent is disposed at least partially therein.


Regarding claim 122 Bitensky et al. discloses all the claim limitations as set forth above as well as the device further comprising at least one inlet/outlet passing through said outer receptacle comprising a tube, a bond and a port wherein said tube and said bond are substantially impermeable to oxygen, and said inlet/outlet is in fluid communication with said inner collapsible blood container. (See Bitensky  Figs. 1-3 and Col. 8 Lines 18-40 wherein inlet and outlet tubes, i.e. ports, 50 which pass through some port, i.e. hole or opening, in said outer receptacle to be in fluid communication with to add/remove materials from said inner collapsible blood container and the tubes are securely attached, i.e. there is a bond, to said container and such are oxygen-impermeable.)



Regarding claim 124 Bitensky et al. discloses all the claim limitations as set forth above as well as the device wherein blood collected in said oxygen depletion and oxygen depletion device is deoxygenated at a rate of at least -0.5 x 10-2 min-1 . 
Furthermore the rate at which blood is deoxygentated is dependent upon numerous factors including temperature, level of oxygen in the blood, etc. and the rate at which blood is deoxygenated is considered an intended use of the device which does not define a structural element which differentiates the claimed invention from the cited art as the cited art is fully capable of performing deoxygenation at such a chosen rate if one so wished and as circumstances allow.

Regarding claim 125 Bitensky et al. discloses all the claim limitations as set forth above as well as the device wherein said spacer comprises a molded mat, a woven mat, a nonwoven mat. (See Bitensky Figs. 1-3 wherein the plastic material encapsulating the oxygen scrubber 400 are flat elements, i.e. mats, which inherently must be either woven or non-woven as this represents all possibilities.)
Furthermore in regards to being in the shape of a mat it is noted that such a modification would require a mere change in shape of the spacer which would have been obvious to one of ordinary skill in the art at the time of filing because a mere the change in configuration of shape of a device which is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 126 Bitensky et al. discloses all the claim limitations as set forth above as well as the device wherein said inner collapsible blood container comprises polyvinyl chloride (PVC)and said inner collapsible blood container comprises a plasticizer selected from the group consisting of diethylhexyl phthalate (DEHP). (See Bitensky Col. 7 Lines 20-45 wherein the inner collapsible blood container is formed from PVC and DEHP plasticizer.)

Regarding claim 128 Bitensky et al. discloses all the claim limitations as set forth above as well as the device wherein said inner collapsible blood container does not comprise a plasticizer. (See Bitensky Col. 7 Lines 20-45 wherein the inner collapsible blood container is formed from polyolefin with no plasticizer.)

Claim 121 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bitensky et al. (US 6,162,396)  as applied to claims above, and further in view of Yamada et al. (US 5,143,763).

Regarding claim 121 Bitensky et al. discloses all the claim limitations as set forth above as well as the device wherein the spacer is an oxygen permeable material but does not disclose such a material being a mesh having at least one interstice.



It would have been obvious to one of ordinary skill in the art at the time of filing to utilize a spacer including a mesh having interstices as described by Yamada et al. in the device of Bitensky et al. because such a spacer mesh allows the encapsulation of an oxygen scavenging material while allowing use in varied conditions, high oxygen permeability, and the prevention of contamination as would be desirable in the device of Bitensky et al.
Furthermore it would have been obvious to one of ordinary skill in the art at the time of filing to make the interstices comprise between 50% to 80% of the total area because such a modification requires a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).


Claims 118-119 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bitensky et al. (US 6,162,396)  as applied to claims above, and further in view of Codner (US 5,686,304)


Codner discloses a bag for holding biological cells wherein the bag is formed from two silicone membranes 0.076mm, i.e. 76 µm, thick which are joined together at their periphery by utilizing a silicone adhesive tie layer. (See Codner Abstract, Col. 3 Lines 8-31, and Col. 5 Lines 18-60, and Claim 1 wherein an oxygen permeable bag for holding biological cells is formed from silicone membranes having a thickness of about 0.076mm, i.e. 76 µm, and said membranes are sealed together utilizing a silicone tie layer.)

It would have been obvious to one of ordinary skill in the art at the time of filing to form the inner collapsible blood container of Bitensky et al. from silicone materials as described by Codner because such materials are known in the art to be utilized for holding cells as is required by Bitensky et al. due to biologically compatible properties and said bags have high rates of gas transfer and mechanical strength as would be desirable in the device of Bitensky et al.






Response to Arguments
2/25/2021 have been fully considered but they are not persuasive.

It is noted that while Bitensky does in fact disclose plasticizer in contact with the blood and thus not specifically between the receptacle and inner container it is noted that Bitensky also discloses a spacer formed from plastic material which encapsulates the oxygen sorbent material and thus discloses the claimed spacer.  (See Bitensky Figs. 2-3 and Col. 8 Lines 40-67.)
Furthermore additional art have been provided to teach the claimed features and as such applicant’s arguments with respect to these features are moot.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M HURST/               Primary Examiner, Art Unit 1799